Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to communication filed on 12/16/2020. Claims 1 - 20
have been examined.

Claims Objection
Claims 10 and 20 are objected to for the following informalities.
Claims 10 and 20 read " ….wherein the one or more component steps…. wherein the one or more component steps comprise a first component step and a second component step….". If there is one component step there will be no first and second component steps.
It is recommended to change " wherein the one or more component steps" to read "wherein the two or more component steps".
Claims 8 and 18 are objected to for the following informalities.
Claims 10 and 20 depend on claims 8 and 18 respectively. Claims 8 and 18 are objected for similar reasons as claims 10 and 20 since there need to be at least two steps.
It is recommended to change " one or more component steps" to read "two or more component steps".
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy et al. (US20160124742A1) hereinafter Rangasamy in view of Ron et al. (US20180081994A1) hereinafter Ron, in view of Maheshwari et al. (US20160103559A1) hereinafter Maheshwari.

As per claim 1. A computer-implemented method for orchestrating a media workflow using a computer system, the computer-implemented method comprising: (Rangasamy, par0007 teaches each microservice generated using the development framework adheres to a well-defined Application Programming Interface (API) specified in the corresponding service definition and may be orchestrated, by invoking the API of the microservice, according to a workflow performed by the orchestrator [computer-implemented method for orchestrating]. The development framework further includes, for microservice-based applications, an orchestrator component that “orchestrates” the generated and implemented microservices based on rules or workflow defined for various APIs exposed by the orchestrator (via an API server) [a media workflow using a computer system] and invokable by API requests that conform to the respective API contracts).
determining a payload for an application programming interface (API) to be utilized to process; (Rangasamy, par0069 teaches as further shown in the example of FIG. 1B, cloud exchange 100 includes an internal orchestration engine 118 that organizes, directs and integrates underlying software and network sub-systems 120 for managing various aspects of the interconnection services provided by cloud exchange 100. Orchestration engine 118 may, for example, provide a rule-drive workflow engine that operates between APIs 114 and the underlying interconnect platform provided by subsystems 120 of cloud exchange 100 [determining a payload for an application programming interface (API)]. In this way, orchestration engine 118 can be invoked by customer-proprietary applications executing on customer systems 196 by way of APIs 190 for direct participation within the interconnection platform of the cloud exchange).
parsing the payload to display one or more variables of the payload in a graphical user interface (GUI); (Rangasamy, par0078 teaches orchestration engine 118 accepts incident requests from partners and customers and communicates with the underlying incident management system 310E to raise service tickets. Orchestration engine 118 communicates with the content management system 310F to, e.g., render internationalized and localized content for a customer based on the language preference of the customer. Content management system 310F aids in transparent translation of all labels, error messages, success messages and responses displayed on the web portal, mobile devices or in machine-to-machine communication via APIs 114).
media content, the media content (Rangasamy, par0167 teaches cloud service provider networks 1820 each includes servers configured to provide one or more cloud services to users. These services may be categorized according to service types, which may include for examples, applications/software, platforms, infrastructure, virtualization, and servers and data storage. Example cloud services may include content/media delivery, cloud-based storage, cloud computing, online gaming, IT services, etc.).
executing a job of the media workflow, wherein during the executing: (Rangasamy, par0193 teaches workflow runners 2014 execute workflows made up of state machines that define an ordering and events for microservices execution to produce an overall service and fulfill a contract exposed by the orchestrator platform 2000. The workflow runners orchestrate the microservices by invoking each microservice at the appropriate time with appropriate input, maintain state for the workflow, pass data, and provide reliability and transparency to workflow execution).
           Rangasamy does not explicitly discloses a webform comprising the first webform user interface element is programmatically generated and presented to an operator; 
          Ron however discloses a webform comprising the first webform user interface element is programmatically generated and presented to an operator (Ron, par0053-0054 discloses after creation of the new form (WebForm) for use as output from the start element 54, the user task 58 can then be configured to receive the WebForm as input, i.e., to add a form to the user task 58. This can be done by selecting the user task 58, thereby triggering display of one or more UI controls that may appear adjacent to the user task 58 for adding a form. User selection of a UI control for adding a form to the user task 58 may trigger display of an additional dialog box with options for searching for a form to add. Furthermore, the additional dialog box will automatically include a listing of one or more existing forms that may be selected. In the present use case, an existing form (i.e., WebForm) that was created using the create new web form dialog box 60 will automatically be listed as an option to assign as an input to the user task 58).
data for the payload is received via the webform; and (Ron, par0058 discloses in general, items 94, 96, 110, 112 on the left hand side of the second UI display screen 90 characterize inputs to the process that is characterized by items 98, 104, 114, 116 on the right hand side of the second UI display screen 90. For example, form data (e.g., as may be input by a user using a form) of the start event 94 is assigned to a web form data object for use as a payload (i.e., collection of one or more input parameters) by a subsequent user task, as discussed more fully below).
 (Ron, par0098 discloses in the particular example embodiment, browsers used by the developer system(s) 12 of FIG. 1, interface with web servers 910 shown in FIG. 6 to access websites and accompanying webpage code, which is backed by applications used to implement the modules 18-28 of FIG. 1. The webpage code of the web servers 910 of FIG. 6 use web services, APIs, and/or other interfacing mechanisms to communicate with application software hosted on application servers 920 of FIG. 6 of the cloud, which includes a collection of web servers 910, application servers 920, and data storage devices 930 of FIG. 6).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a webform comprising the first webform user interface element is programmatically generated and presented to an operator; data for the payload is received via the webform; and the received data is provided to the API to process, as taught by Ron in the computer-implemented method of Rangasamy, so process-based software applications that leverage or otherwise use content from various data objects are employed in various demanding applications, see Ron par0003.
           Rangasamy and Ron do not explicitly disclose receiving, via the GUI, a first user selection of a first variable from the one or more variables of the payload; presenting, via the GUI, in response to receiving the first user selection, a plurality of webform user interface elements; receiving, via the GUI, a second user selection of a first webform user interface element from the plurality of webform user interface elements; 

          Maheshwari however discloses receiving, via the GUI, a first user selection of a first variable from the one or more variables of the payload; presenting, via the GUI, in response to receiving the first user selection, a plurality of webform user interface elements; receiving, via the GUI, a second user selection of a first webform user interface element from the plurality of webform user interface elements; second user selection (Maheshwari, par0942 teaches in one example, GUI 34300 may receive a first user selection that identifies a subset of services from a list of services within an IT environment.  In response to the first selection, GUI 34300 may display a list of KPIs associated with the one or more selected services within KPI display component 34320.  GUI 34300 may then receive a second user selection of a subset of the KPIs in the KPI display component 34320.  In response to the second selection, GUI 34300 may display one or more user-selected KPIs and graphical control elements in the weight adjustment display component 34330).
mapping, in response to receiving the user selection, the first variable to the first webform user interface element (Maheshwari, par0372 teaches GUI 17000 includes input text boxes 17014A-D to receive user input of user selected element names for the columns 17021A-D. In one implementation, user input of an element name that is received via a text box 17014A-D overrides the element names (e.g., “IP”, “IP2”, “user”, and “name”) that that are imported from the data items in the first header row in the file. As discussed above, an element name—element value pair that is defined for an entity definition component via GUI 17000 can be used as a field-value pair for a search query. An element name in the file may not correspond to an existing field name. A user (e.g., business analyst) can change the element name, via a text box 17014A-D, to a name that maps to an existing or desired field name. The mapping of an element name to an existing field name is not limited to a one-to-one mapping).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, via the GUI, a first user selection of a first variable from the one or more variables of the payload; presenting, via the GUI, in response to receiving the first user selection, a plurality of webform user interface elements; receiving, via the GUI, a second user selection of a first webform user interface element from the plurality of webform user interface elements; mapping, in response to receiving the second user selection, the first variable to the first webform user interface element, as taught Maheshwari in the computer-implemented method of Rangasamy and Ron, so monitoring performance of a system at a service level using key performance indicators derived from machine data provide users with insight to the performance of monitored services, such as, services pertaining to an information technology (IT) environment, see Maheshwari par0231.

As per claim 3. Rangasamy, Ron and Maheshwari disclose the computer-implemented method of claim 1. 
           Rangasamy does not explicitly discloses wherein mapping, uses a point and click process.
 (Ron, par0050 discloses The first example UI display screen 50 includes various UI controls and fields 70 for specifying a title 72 of the process, a description 74, and a particular form to use 76 as input to trigger starting of the process represented by the process model 52. In the present example embodiment, the user has chosen to create a new form, e.g., by selecting a plus button 78 adjacent to the form field 76, thereby triggering display of a create new web form dialog box 60. Note that in certain implementations, the create new web form dialog box 60 may automatically appear as needed, e.g., when no existing forms are available for use by the start form event 54, which has been selected (e.g., by clicking with a mouse)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein mapping, uses a point and click process, as taught by Ron in the computer-implemented method of Rangasamy, so process-based software applications that leverage or otherwise use content from various data objects are employed in various demanding applications, see Ron par0003.

           Rangasamy and Ron do not explicitly disclose the first variable.
          Maheshwari however discloses the first variable  (Maheshwari, par0942 teaches in one example, GUI 34300 may receive a first user selection that identifies a [the first variable] subset of services from a list of services [variables] within an IT environment).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the 

As per claim 4. Rangasamy, Ron and Maheshwari disclose the computer-implemented method of claim 1. 
           Rangasamy does not explicitly discloses wherein mapping, assigning input validation, layout, and styling.
          Ron however discloses wherein mapping, assigning input validation, layout, and styling. (Ron, par0058-0059 discloses in general, items 94, 96, 110, 112 on the left hand side of the second UI display screen 90 characterize inputs to the process that is characterized by items 98, 104, 114, 116 on the right hand side of the second UI display screen 90. For example, form data (e.g., as may be input by a user using a form) of the start event 94 is assigned to a web form data object for use as a payload (i.e., collection of one or more input parameters) by a subsequent user task, as discussed more fully below. The mappings section 108 includes an additional start form control 112 into which items 96 characterizing the start form 94 may be selectively dragged to further generate automatic mappings and/or to enable specification of manual mappings. For example, in another use case scenario, the start form 94 may have additional form arguments that can be dragged and dropped into the start form control 112. If automatic data mappings have already been calculated by the underlying software, then the corresponding process field 116 will be populated with the determined output object. Otherwise, the user may drag one or more items from the target data section 104 into the process control 116 to facilitate generating the mappings between source data 96 and target data 104).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein mapping, assigning input validation, layout, and styling, as taught by Ron in the computer-implemented method of Rangasamy, so process-based software applications that leverage or otherwise use content from various data objects are employed in various demanding applications, see Ron par0003.
           Rangasamy and Ron do not explicitly disclose the first variable.
          Maheshwari however discloses the first variable  (Maheshwari, par0942 teaches in one example, GUI 34300 may receive a first user selection that identifies a [the first variable] subset of services from a list of services [variables] within an IT environment).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first variable, as taught Maheshwari in the computer-implemented method of Rangasamy and Ron, so monitoring performance of a system at a service level using key performance indicators derived from machine data provide users with insight to the performance of monitored services, such as, services pertaining to an information technology (IT) environment, see Maheshwari par0231.

As per claim 11.  A computer-implemented system for orchestrating a media workflow, comprising: (Rangasamy, par0007 teaches each microservice generated using the development framework adheres to a well-defined Application Programming Interface (API) specified in the corresponding service definition and may be orchestrated, by invoking the API of the microservice, according to a workflow performed by the orchestrator [computer-implemented method for orchestrating]. The development framework further includes, for microservice-based applications, an orchestrator component that “orchestrates” the generated and implemented microservices based on rules or workflow [media workflow] defined for various APIs exposed by the orchestrator (via an API server) and invokable by API requests that conform to the respective API contracts).
a computer having a memory; (Rangasamy, Fig12{500}, par0110 teaches as shown in the specific example of FIG. 12, computing device 500 includes one or more processors 502, one or more input devices 504, one or more communication units 506, one or more output devices 512, one or more storage devices 508, and user interface (UI) device 510, and communication unit 506).
a processor executing on the computer; (Rangasamy, par0111 teaches Processors 502, in one example, are configured to implement functionality and/or process instructions for execution within computing device 500).
the memory storing an application that is executed by the processor, (Rangasamy, par0112 teaches one or more storage devices 508 may be configured to store information within computing device 500 during operation. In some examples, storage device 508 is used to store program instructions for execution by processors 502).
(Rangasamy, par0069 teaches as further shown in the example of FIG. 1B, cloud exchange 100 includes an internal orchestration engine 118 that organizes, directs and integrates underlying software and network sub-systems 120 for managing various aspects of the interconnection services provided by cloud exchange 100. Orchestration engine 118 may, for example, provide a rule-drive workflow engine that operates between APIs 114 and the underlying interconnect platform provided by subsystems 120 of cloud exchange 100 [determining a payload for an application programming interface (API)]. In this way, orchestration engine 118 can be invoked by customer-proprietary applications executing on customer systems 196 by way of APIs 190 for direct participation within the interconnection platform of the cloud exchange).
parses the payload to display one or more variables of the payload in a graphical user interface (GUI); (Rangasamy, par0078 teaches orchestration engine 118 accepts incident requests from partners and customers and communicates with the underlying incident management system 310E to raise service tickets. Orchestration engine 118 communicates with the content management system 310F to, e.g., render internationalized and localized content for a customer based on the language preference of the customer. Content management system 310F aids in transparent translation of all labels, error messages, success messages and responses displayed on the web portal, mobile devices or in machine-to-machine communication via APIs 114).
(Rangasamy, par0167 teaches cloud service provider networks 1820 each includes servers configured to provide one or more cloud services to users. These services may be categorized according to service types, which may include for examples, applications/software, platforms, infrastructure, virtualization, and servers and data storage. Example cloud services may include content/media delivery, cloud-based storage, cloud computing, online gaming, IT services, etc.).
executes a job of the media workflow, wherein during the execution: (Rangasamy, par0193 teaches workflow runners 2014 execute workflows made up of state machines that define an ordering and events for microservices execution to produce an overall service and fulfill a contract exposed by the orchestrator platform 2000. The workflow runners orchestrate the microservices by invoking each microservice at the appropriate time with appropriate input, maintain state for the workflow, pass data, and provide reliability and transparency to workflow execution).
         Rangasamy does not explicitly discloses a webform comprising the one or more webform user interface elements is programmatically generated and presented to an operator; data for the payload is received via the webform; and the received data is provided to the API to process.
          Ron however discloses a webform comprising the one or more webform user interface elements is programmatically generated and presented to an operator;  (Ron, par0053-0054 discloses after creation of the new form (WebForm) for use as output from the start element 54, the user task 58 can then be configured to receive the WebForm as input, i.e., to add a form to the user task 58. This can be done by selecting the user task 58, thereby triggering display of one or more UI controls that may appear adjacent to the user task 58 for adding a form. User selection of a UI control for adding a form to the user task 58 may trigger display of an additional dialog box with options for searching for a form to add. Furthermore, the additional dialog box will automatically include a listing of one or more existing forms that may be selected. In the present use case, an existing form (i.e., WebForm) that was created using the create new web form dialog box 60 will automatically be listed as an option to assign as an input to the user task 58).
data for the payload is received via the webform; and (Ron, par0058 discloses In general, items 94, 96, 110, 112 on the left hand side of the second UI display screen 90 characterize inputs to the process that is characterized by items 98, 104, 114, 116 on the right hand side of the second UI display screen 90. For example, form data (e.g., as may be input by a user using a form) of the start event 94 is assigned to a web form data object for use as a payload (i.e., collection of one or more input parameters) by a subsequent user task, as discussed more fully below).
the received data is provided to the API to process. (Ron, par0098 discloses in the particular example embodiment, browsers used by the developer system(s) 12 of FIG. 1, interface with web servers 910 shown in FIG. 6 to access websites and accompanying webpage code, which is backed by applications used to implement the modules 18-28 of FIG. 1. The webpage code of the web servers 910 of FIG. 6 use web services, APIs, and/or other interfacing mechanisms to communicate with application software hosted on application servers 920 of FIG. 6 of the cloud, which includes a collection of web servers 910, application servers 920, and data storage devices 930 of FIG. 6).

           Rangasamy and Ron do not explicitly disclose receives, via the GUI, a first user selection of a first variable from the one or more variables of the payload; presents, via the GUI, in response to receiving the first user selection, a plurality of webform user interface elements; receives, via the GUI, a second user selection of a first webform user interface element from the plurality of webform user interface elements; maps, in response to the second user selection, the first variable to the first webform user interface element.
          Maheshwari however discloses receives, via the GUI, a first user selection of a first variable from the one or more variables of the payload; presents, via the GUI, in response to receiving the first user selection, a plurality of webform user interface elements; receives, via the GUI, a second user selection of a first webform user interface element from the plurality of webform user interface elements (Maheshwari, par0942 teaches in one example, GUI 34300 may receive a first user selection that identifies a subset of services from a list of services within an IT environment.  In response to the first selection, GUI 34300 may display a list of KPIs associated with the one or more selected services within KPI display component 34320.  GUI 34300 may then receive a second user selection of a subset of the KPIs in the KPI display component 34320.  In response to the second selection, GUI 34300 may display one or more user-selected KPIs and graphical control elements in the weight adjustment display component 34330).
maps, in response to the second user selection, the first variable to the first webform user interface element (Maheshwari, par0372 teaches GUI 17000 includes input text boxes 17014A-D to receive user input of user selected element names for the columns 17021A-D. In one implementation, user input of an element name that is received via a text box 17014A-D overrides the element names (e.g., “IP”, “IP2”, “user”, and “name”) that that are imported from the data items in the first header row in the file. As discussed above, an element name—element value pair that is defined for an entity definition component via GUI 17000 can be used as a field-value pair for a search query. An element name in the file may not correspond to an existing field name. A user (e.g., business analyst) can change the element name, via a text box 17014A-D, to a name that maps to an existing or desired field name. The mapping of an element name to an existing field name is not limited to a one-to-one mapping).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receives, via the GUI, a first user selection of a first variable from the one or more variables of the payload; presents, via the GUI, in response to receiving the first user selection, a plurality of webform user interface elements; receives, via the GUI, a second user selection of a first webform user interface element from the plurality of 

As per claim 13. Rangasamy, Ron and Maheshwari disclose the computer-implemented system of claim 11. 
           Rangasamy does not explicitly discloses wherein: the application maps using a point and click process.
          Ron however discloses wherein: the application maps using a point and click process. (Ron, par0050 discloses The first example UI display screen 50 includes various UI controls and fields 70 for specifying a title 72 of the process, a description 74, and a particular form to use 76 as input to trigger starting of the process represented by the process model 52. In the present example embodiment, the user has chosen to create a new form, e.g., by selecting a plus button 78 adjacent to the form field 76, thereby triggering display of a create new web form dialog box 60. Note that in certain implementations, the create new web form dialog box 60 may automatically appear as needed, e.g., when no existing forms are available for use by the start form event 54, which has been selected (e.g., by clicking with a mouse)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of 
           Rangasamy and Ron do not explicitly disclose the first variable.
          Maheshwari however discloses the first variable  (Maheshwari, par0942 teaches in one example, GUI 34300 may receive a first user selection that identifies a [the first variable] subset of services from a list of services [variables] within an IT environment).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first variable, as taught Maheshwari in the computer-implemented system of Rangasamy and Ron, so monitoring performance of a system at a service level using key performance indicators derived from machine data provide users with insight to the performance of monitored services, such as, services pertaining to an information technology (IT) environment, see Maheshwari par0231.

As per claim 14. Rangasamy, Ron and Maheshwari disclose the computer-implemented system of claim 11. 
           Rangasamy does not explicitly discloses wherein the application maps by: assigning input validation, layout, and styling.
          Ron however discloses wherein the application maps by: assigning input validation, layout, and styling. (Ron, par0058-0059 discloses in general, items 94, 96, 110, 112 on the left hand side of the second UI display screen 90 characterize inputs to the process that is characterized by items 98, 104, 114, 116 on the right hand side of the second UI display screen 90. For example, form data (e.g., as may be input by a user using a form) of the start event 94 is assigned to a web form data object for use as a payload (i.e., collection of one or more input parameters) by a subsequent user task, as discussed more fully below. The mappings section 108 includes an additional start form control 112 into which items 96 characterizing the start form 94 may be selectively dragged to further generate automatic mappings and/or to enable specification of manual mappings. For example, in another use case scenario, the start form 94 may have additional form arguments that can be dragged and dropped into the start form control 112. If automatic data mappings have already been calculated by the underlying software, then the corresponding process field 116 will be populated with the determined output object. Otherwise, the user may drag one or more items from the target data section 104 into the process control 116 to facilitate generating the mappings between source data 96 and target data 104).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the application maps by: assigning input validation, layout, and styling, as taught by Ron in the computer-implemented system of Rangasamy, so process-based software applications that leverage or otherwise use content from various data objects are employed in various demanding applications, see Ron par0003.
           Rangasamy and Ron do not explicitly disclose the first variable.
 (Maheshwari, par0942 teaches in one example, GUI 34300 may receive a first user selection that identifies a [the first variable] subset of services from a list of services [variables] within an IT environment).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first variable, as taught Maheshwari in the computer-implemented system of Rangasamy and Ron, so monitoring performance of a system at a service level using key performance indicators derived from machine data provide users with insight to the performance of monitored services, such as, services pertaining to an information technology (IT) environment, see Maheshwari par0231.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy in view of Ron further in view of Maheshwari  and further in view of Aronoff et al. (US20170274693A1) hereinafter Aronoff.

As per claim 2. Rangasamy, Ron and Maheshwari disclose the computer-implemented method of claim 1. 
          Rangasamy further discloses identifying a cloud-based location for the API; and (Rangasamy, par0074 teaches in this example, APIs 114 includes bundles of the various API methods or endpoints according to function. Discovery APIs 304A may be usable to perform availability of location discovery, asset discovery, and cloud service discovery. Discoverable information may include available metropolitan areas, data centers, ports, services, virtual circuits, and other interconnection assets by which a customer may obtain or manage cloud services).
          Rangasamy, Ron and Maheshwari do not explicitly disclose wherein the determining the payload comprises: querying a service at the location to determine the payload.
          Aronoff however discloses wherein the determining the payload comprises: querying a service at the location to determine the payload. (Process 400 may also include determining the payload(s) to be encoded in the multiple payload pantograph (step S430). For example, device 110 may determine a first payload to encode in the at least one data-bearing region. In some examples, device 110 of system 100 may query database 130 to determine at least one payload (e.g., the first payload and/or the third payload) to be encoded. The payload may be text, symbols, images, and/or any other suitable payload).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the determining the payload comprises: querying a service at the location to determine the payload, as taught by Aronoff in the computer-implemented method of Rangasamy, Ron and Maheshwari, so pantograph may hide a single payload which may be difficult for a human observer to visually discern until the pantograph is reproduced, see Aronoff par0003.

As per claim 12. Rangasamy, Ron and Maheshwari disclose the computer-implemented system of claim 11. 
(Rangasamy, par0074 teaches in this example, APIs 114 includes bundles of the various API methods or endpoints according to function. Discovery APIs 304A may be usable to perform availability of location discovery, asset discovery, and cloud service discovery. Discoverable information may include available metropolitan areas, data centers, ports, services, virtual circuits, and other interconnection assets by which a customer may obtain or manage cloud services).
          Rangasamy, Ron and Maheshwari do not explicitly disclose wherein the determining the payload comprises: querying a service at the location to determine the payload.
          Aronoff however discloses wherein the determining the payload comprises: querying a service at the location to determine the payload. (Process 400 may also include determining the payload(s) to be encoded in the multiple payload pantograph (step S430). For example, device 110 may determine a first payload to encode in the at least one data-bearing region. In some examples, device 110 of system 100 may query database 130 to determine at least one payload (e.g., the first payload and/or the third payload) to be encoded. The payload may be text, symbols, images, and/or any other suitable payload).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the determining the payload comprises: querying a service at the location to determine the payload, as taught by Aronoff in the computer-implemented system of Rangasamy, Ron and Maheshwari, so pantograph may hide a single payload which .

Claims 5-9, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy in view of Ron further in view of Maheshwari, and further in view of Chokkalingam et al. (US20180314549A1) hereinafter Chokkalingam.

As per claim 5. Rangasamy, Ron and Maheshwari disclose the computer-implemented method of claim 1. 
           Rangasamy, Ron and Maheshwari do not explicitly disclose wherein the received data is provided to the API by invoking one or more reusable and scalable microservices that aggregate and transform the data for the payload.
          Chokkalingam however discloses wherein the received data is provided to the API by invoking one or more reusable and scalable microservices that aggregate and transform the data for the payload. (Chokkalingam, par0004 teaches with the API Stitching Workflow Designer the operations administrator focus on building the API collection, workflow collection, and task sequencing on each workflow without any additional programming efforts. The API stitching workflow designer could focus on building reusable workflow which executes the workflow based on metadata input payload so that the workflows are reusable by other workflows defined in the API Stitching Workflow Designer. With the reusable workflow and metadata input payload available, the task management dashboard is ready to consume the workflow through graphical user interface. The task management dashboard performs user authentication, performs role authorization, and orchestrates the open loop tasks behind the scene using reusable workflow).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the received data is provided to the API by invoking one or more reusable and scalable microservices that aggregate and transform the data for the payload, as taught by Chokkalingam in the computer-implemented method of Rangasamy, Ron and Maheshwari, so open loop systems capture telemetry and diagnostics information from the underlying cloud infrastructure, perform a set of analytics and provide reporting or alarms to the operations team, see Chokkalingam par0003.

As per claim 6. Rangasamy, Ron and Maheshwari disclose the computer-implemented method of claim 1. 
          Rangasamy further discloses wherein the job comprises one or more tasks, (Rangasamy, par0148 teaches for a given request, orchestrator 706 selects a workflow that uses a sequence of discrete tasks within a state machine to satisfy the domain contract associated with the request).
           Rangasamy, Ron and Maheshwari do not explicitly disclose the computer-implemented method further comprising: tracking a state of each task for the job; storing the state and a result of each task throughout execution of the job; and presenting the state and the result in a dashboard for all executing jobs.
          Chokkalingam however discloses the computer-implemented method further comprising: tracking a state of each task for the job; storing the state and a result of  (Chokkalingam, par0063 teaches the reusable workflow design and execution (e.g., a generic workflow) executes each activity based on a metadata input. The individual activity within the workflow may call external systems through API layer, log state of each activity, gather metrics for each execution of the workflow or task instance, or provide a notification using communication systems such as Chat Bot, email, and external systems about the status of the execution (success/failure) through API. The created workflow may be exposed as an API to external systems, which may increase reusability and bring consistency in SDN operations that may help efficiency).
presenting the state and the result in a dashboard for all executing jobs. (Chokkalingam, par0032 teaches the dashboard 219 includes a manual action subcomponent, a reporting subcomponent 403 and a topology visualization subcomponent. The dashboard 219 provides access to design, analytics and operational control/administration functions).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the computer-implemented method further comprising: tracking a state of each task for the job; storing the state and a result of each task throughout execution of the job; and presenting the state and the result in a dashboard for all executing jobs, as taught by Chokkalingam in the computer-implemented method of Rangasamy, Ron and Maheshwari, so open loop systems capture telemetry and diagnostics information from the underlying cloud infrastructure, perform a set of analytics and provide reporting or alarms to the operations team, see Chokkalingam par0003.

As per claim 7. Rangasamy, Ron, Maheshwari and Chokkalingam disclose the computer-implemented method of claim 6. 
           Rangasamy discloses further comprising: accepting submission of the job to be executed; and upon submission of the job to be executed, creating a new job record in a process orchestration application, wherein the new job record stores the state and the result. (Rangasamy, par0152-0153 teaches FIG. 16 is an example logical diagram illustrating an example orchestration engine workflow relating to creating a virtual circuit. In this example, orchestrator 706 receives a client request 1622 that invokes a “/virtual circuit” API endpoint, exposed by orchestrator 706, to provision a virtual circuit in the cloud-based services exchange between the client and a cloud service provider. Orchestrator 706 selects a workflow for provisioning a virtual circuit from workflows folder 1612, loads the selected workflow, and pushes a new job to data structure store 1610. Orchestrator 706 also subscribes to publish-subscribe server 1620 for job status. The workflow specifies a set of task. For example, the workflow for provisioning the virtual circuit specifies a set of tasks comprising: (i) obtaining port details, (ii) obtaining metro details, and (iii) creating the virtual circuit based on the port details and the metro details. Orchestrator 706 can distribute tasks of the set of tasks across a plurality of workflow runners 1616A-1616D, which access one or more of microservices 1630A-1630D (endpoints) to perform the tasks. The workflow runners 1616 may pick jobs from a queue maintained by data structure store 1610. In some examples, each task in a selected workflow may be executed on a different thread. Tasks may be executed in parallel or sequentially. As each task finishes, publish-subscribe server 1620 is updated, and publish-subscribe server 1620 notifies orchestrator 706. For example, “Job Finished” is a method that is called once the execution of the workflow finishes. When orchestrator 706 determines that the virtual circuit has been established, orchestrator 706 may notify the client that made the request).

As per claim 8. Rangasamy, Ron, Maheshwari and Chokkalingam disclose the computer-implemented method of claim 7. 
          Rangasamy further discloses comprising: invoking an instance of a state machine upon submission of the job to be executed, (Rangasamy, par0148 teaches workflows provide a way to decompose a series of complex operations down to a sequence of discrete tasks within a state machine and executed by microservices to satisfy requests received via different request channels like portals and API. Each request can have different associated domain contracts. For a given request, orchestrator 706 selects a workflow that uses a sequence of discrete tasks within a state machine to satisfy the domain contract associated with the request).
wherein the state machine comprises one or more component steps that can be skipped or retried from a step framework (Rangasamy, par0200 teaches the developer may also define orchestrated workflows, e.g., workflows WD1-WD4 of FIGS. 16-17, using the development framework (2111) and explore and test the orchestrated workflows (2112). If the developer determines to modify the endpoints (YES branch of 2158), the developer may again initiate steps 2108-2110, iteratively modifying the implementation of the API endpoints (microservices) as needed. If the developer determines to modify the API definition (YES branch of 2156), the developer may again initiate steps 2104-2110, iterating as needed. The developer may further iterate steps 2111-2112 and change the interface/implantation for the underlying microservices by iteratively performing steps 2104-2112. In this way, a developer may use the development framework described herein to quickly scaffold a microservice-based API server application. Because the development framework enables rapid retooling of the API definition, the development framework may facilitate easier and iterative changes to the APIs and the underlying implementation to allow the developer to avoid having to manually recreate, or at least modify, the service infrastructure each time the API definition is changed).
           Rangasamy, Ron and Maheshwari do not explicitly disclose via the dashboard.
          Chokkalingam however discloses via the dashboard. (Chokkalingam, par0080 teaches With specific reference to operational micro-services design, deployment, and development, there may be a user interface that provides a task management dashboard. The typical tasks may be start and stop, migrate, health check, rebuild and several other SDN related operation tasks for a particular virtual machine or virtual network function. In this disclosure, a user interface framework may orchestrate SDN operational functions using: a) Metadata Input Designer, b) API Stitching in a flexible BPMN workflow, or c) secure access using roles so that resources can be manipulated only by authorized users. The user interface may enable onboarding new VNFs, VMs quickly with minimal development).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of via the dashboard, as taught by Chokkalingam in the computer-implemented method of 

As per claim 9. Rangasamy, Ron, Maheshwari and Chokkalingam disclose the computer-implemented method of claim 8. 
          Rangasamy further discloses wherein the one or more component steps are programmatically updated dynamically. (Rangasamy, par0127 teaches orchestration engine 704 synthesizes the information and actions from underlying sub-systems of the interconnection platform to formulate intelligent next steps and responses to dynamic requests made by the customer applications. As such, orchestration engine 704 abstracts the complexity of the underlying software and network sub-systems of the cloud exchange by providing a uniform, simplified, and secured means to access the interconnection platform).
           Rangasamy, Ron and Maheshwari do not explicitly disclose in real time.
          Chokkalingam however discloses in real time. (Chokkalingam, par0033 teaches active and available inventory submodule 409 will manage these multi-dimensional relationships in real-time. The A&AI module 223 is provided with an inventory management submodule, an entitlements submodule and a resource/service topology submodule).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of in 

As per claim 15. Rangasamy, Ron and Maheshwari disclose the computer-implemented system of claim 11. 
           Rangasamy, Ron and Maheshwari do not explicitly disclose wherein the received data is provided to the API by invoking one or more reusable and scalable microservices that aggregate and transform the data for the payload.
          Chokkalingam however discloses wherein the received data is provided to the API by invoking one or more reusable and scalable microservices that aggregate and transform the data for the payload. (Chokkalingam, par0004 teaches with the API Stitching Workflow Designer the operations administrator focus on building the API collection, workflow collection, and task sequencing on each workflow without any additional programming efforts. The API stitching workflow designer could focus on building reusable workflow which executes the workflow based on metadata input payload so that the workflows are reusable by other workflows defined in the API Stitching Workflow Designer. With the reusable workflow and metadata input payload available, the task management dashboard is ready to consume the workflow through graphical user interface. The task management dashboard performs user authentication, performs role authorization, and orchestrates the open loop tasks behind the scene using reusable workflow).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the received data is provided to the API by invoking one or more reusable and scalable microservices that aggregate and transform the data for the payload, as taught by Chokkalingam in the computer-implemented system of Rangasamy, Ron and Maheshwari, so open loop systems capture telemetry and diagnostics information from the underlying cloud infrastructure, perform a set of analytics and provide reporting or alarms to the operations team, see Chokkalingam par0003.

As per claim 16. Rangasamy, Ron and Maheshwari disclose the computer-implemented system of claim 11. 
           Rangasamy, Ron and Maheshwari do not explicitly disclose wherein the application further: tracks a state of each task for the job; stores the state and a result of each task throughout execution of the job; and presents the state and the result in a dashboard for all executing jobs.
          Chokkalingam however discloses wherein the application further: tracks a state of each task for the job; stores the state and a result of each task throughout execution of the job; and (Chokkalingam, par0063 teaches the reusable workflow design and execution (e.g., a generic workflow) executes each activity based on a metadata input. The individual activity within the workflow may call external systems through API layer, log state of each activity, gather metrics for each execution of the workflow or task instance, or provide a notification using communication systems such as Chat Bot, email, and external systems about the status of the execution (success/failure) through API. The created workflow may be exposed as an API to external systems, which may increase reusability and bring consistency in SDN operations that may help efficiency).
and presents the state and the result in a dashboard for all executing jobs. (Chokkalingam, par0032 teaches the dashboard 219 includes a manual action subcomponent, a reporting subcomponent 403 and a topology visualization subcomponent. The dashboard 219 provides access to design, analytics and operational control/administration functions).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the application further: tracks a state of each task for the job; stores the state and a result of each task throughout execution of the job; and presents the state and the result in a dashboard for all executing jobs, as taught by Chokkalingam in the computer-implemented system of Rangasamy, Ron and Maheshwari, so open loop systems capture telemetry and diagnostics information from the underlying cloud infrastructure, perform a set of analytics and provide reporting or alarms to the operations team, see Chokkalingam par0003.
          Rangasamy further discloses wherein the job comprises one or more tasks, (Rangasamy, par0148 teaches for a given request, orchestrator 706 selects a workflow that uses a sequence of discrete tasks within a state machine to satisfy the domain contract associated with the request).

As per claim 17. Rangasamy, Ron, Maheshwari and Chokkalingam disclose the computer-implemented system of claim 16. 
           Rangasamy discloses wherein the application further: accepts submission of the job to be executed; and upon submission of the job to be executed, creates a new job record in a process orchestration application, wherein the new job record stores the state and the result. (Rangasamy, par0152-0153 teaches FIG. 16 is an example logical diagram illustrating an example orchestration engine workflow relating to creating a virtual circuit. In this example, orchestrator 706 receives a client request 1622 that invokes a “/virtual circuit” API endpoint, exposed by orchestrator 706, to provision a virtual circuit in the cloud-based services exchange between the client and a cloud service provider. Orchestrator 706 selects a workflow for provisioning a virtual circuit from workflows folder 1612, loads the selected workflow, and pushes a new job to data structure store 1610. Orchestrator 706 also subscribes to publish-subscribe server 1620 for job status. The workflow specifies a set of task. For example, the workflow for provisioning the virtual circuit specifies a set of tasks comprising: (i) obtaining port details, (ii) obtaining metro details, and (iii) creating the virtual circuit based on the port details and the metro details. Orchestrator 706 can distribute tasks of the set of tasks across a plurality of workflow runners 1616A-1616D, which access one or more of microservices 1630A-1630D (endpoints) to perform the tasks. The workflow runners 1616 may pick jobs from a queue maintained by data structure store 1610. In some examples, each task in a selected workflow may be executed on a different thread. Tasks may be executed in parallel or sequentially. As each task finishes, publish-subscribe server 1620 is updated, and publish-subscribe server 1620 notifies orchestrator 706. For example, “Job Finished” is a system that is called once the execution of the workflow finishes. When orchestrator 706 determines that the virtual circuit has been established, orchestrator 706 may notify the client that made the request).

As per claim 18. Rangasamy, Ron, Maheshwari and Chokkalingam disclose the computer-implemented system of claim 17. 
          Rangasamy further discloses wherein the application further: invokes an instance of a state machine upon submission of the job to be executed (Rangasamy, par0148 teaches workflows provide a way to decompose a series of complex operations down to a sequence of discrete tasks within a state machine and executed by microservices to satisfy requests received via different request channels like portals and API. Each request can have different associated domain contracts. For a given request, orchestrator 706 selects a workflow that uses a sequence of discrete tasks within a state machine to satisfy the domain contract associated with the request).
wherein the state machine comprises one or more component steps that can be skipped or retried from a step framework (Rangasamy, par0200 teaches the developer may also define orchestrated workflows, e.g., workflows WD1-WD4 of FIGS. 16-17, using the development framework (2111) and explore and test the orchestrated workflows (2112). If the developer determines to modify the endpoints (YES branch of 2158), the developer may again initiate steps 2108-2110, iteratively modifying the implementation of the API endpoints (microservices) as needed. If the developer determines to modify the API definition (YES branch of 2156), the developer may again initiate steps 2104-2110, iterating as needed. The developer may further iterate steps 2111-2112 and change the interface/implantation for the underlying microservices by iteratively performing steps 2104-2112. In this way, a developer may use the development framework described herein to quickly scaffold a microservice-based API server application. Because the development framework enables rapid retooling of the API definition, the development framework may facilitate easier and iterative changes to the APIs and the underlying implementation to allow the developer to avoid having to manually recreate, or at least modify, the service infrastructure each time the API definition is changed).
           Rangasamy, Ron and Maheshwari do not explicitly disclose via the dashboard.
          Chokkalingam however discloses via the dashboard. (Chokkalingam, par0080 teaches With specific reference to operational micro-services design, deployment, and development, there may be a user interface that provides a task management dashboard. The typical tasks may be start and stop, migrate, health check, rebuild and several other SDN related operation tasks for a particular virtual machine or virtual network function. In this disclosure, a user interface framework may orchestrate SDN operational functions using: a) Metadata Input Designer, b) API Stitching in a flexible BPMN workflow, or c) secure access using roles so that resources can be manipulated only by authorized users. The user interface may enable onboarding new VNFs, VMs quickly with minimal development).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of via the dashboard, as taught by Chokkalingam in the computer-implemented system of 

As per claim 19. Rangasamy, Ron, Maheshwari and Chokkalingam disclose the computer-implemented system of claim 18. 
          Rangasamy further discloses wherein the one or more component steps are programmatically updated dynamically. (Rangasamy, par0127 teaches orchestration engine 704 synthesizes the information and actions from underlying sub-systems of the interconnection platform to formulate intelligent next steps and responses to dynamic requests made by the customer applications. As such, orchestration engine 704 abstracts the complexity of the underlying software and network sub-systems of the cloud exchange by providing a uniform, simplified, and secured means to access the interconnection platform).
           Rangasamy, Ron and Maheshwari do not explicitly disclose in real time.
          Chokkalingam however discloses in real time. (Chokkalingam, par0033 teaches active and available inventory submodule 409 will manage these multi-dimensional relationships in real-time. The A&AI module 223 is provided with an inventory management submodule, an entitlements submodule and a resource/service topology submodule).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of in .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy in view of Ron further in view of Maheshwari further in view of Chokkalingam, and further in view of Rice et al. (US20100125826A1) hereinafter Rice.

As per claim 10. Rangasamy, Ron, Maheshwari and Chokkalingam disclose the computer-implemented method of claim 8. 
          Rangasamy further discloses wherein the one or more component steps each comprise: a service uniform resource locator (URL); (Rangasamy, par0156 teaches orchestrator 706 may invoke a port microservice, which includes multiple different URLs that are interfaces to different port applications that perform the port microservice).
one or more input parameters; (Rangasamy, par00100 teaches FIG. 9 shows how orchestration engine 407 can invoke a cloud service request parameter validation service of services 409 specifying cloud service parameters [input parameters] that were included in the initial request from API developer 402 invoking the cloud services endpoint (474F).
and one or more output parameters, wherein the one or more component steps comprise a first component step and a second component step, and wherein one or  (Rangasamy, par0100 teaches FIG. 9 shows how orchestration engine 407 can invoke a cloud service request parameter validation service of services 409 specifying cloud service parameters that were included in the initial request from API developer 402 invoking the cloud services endpoint (474F). Orchestration engine 407 receives a response from the cloud service request parameter validation service, e.g., indicating whether the cloud service request parameter(s) are valid (474G). Orchestration engine 407 can then invoke a cloud service query service (474H) and receive a response from cloud service query service, e.g., specifying specific cloud service information based on the cloud service request parameters (474I). Orchestration engine 407 can include the cloud service information in the response from the cloud exchange platform service to API gateway 403 (474J), and API gateway 403 in turn can provide the cloud service information to API developers 402 (474L).
           Rangasamy, Ron, Maheshwari and Chokkalingam  do not explicitly disclose wherein the one or more component steps comprise a first component step and a second component step, and wherein one or more of the input parameters of the second component step, comprise one or more of the output of the first component step.
          Rice however discloses wherein the one or more component steps comprise a first component step and a second component step, and (Rice, par0035 teaches input/output format metadata defines a specific set of input/output formats that can be used with a particular component type. Input/output format metadata may be used to ensure that data output from a first component [first component step] for input to a second component [second component step] is in a format that is compatible with the second component or to perform a conversion function when an incompatibility is detected).
wherein one or more of the input of the second component step, comprise one or more of the output of the first component step (Rice, par0028 teaches the connection of the output node of a first component to the input node of a second component may be used to indicate that one or more values output from the first component should be provided as an input to the second component).
Parameters (Rice, par0047 teaches step 304 may further include parsing mashup definition file 222 to identify certain parameters that will be used to generate an executable version of each component. Such parameters may include, for example, an operation to be performed by a component, one or more values to be input to a component and one or more properties relating to how output is to be presented to a user by a component).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more component steps comprise a first component step and a second component step, and wherein one or more of the input parameters of the second component step, comprise one or more of the output of the first component step, as taught by Rice in the computer-implemented method of Rangasamy, Ron, Maheshwari and Chokkalingam, so web mashup allow content obtained from at least one third-party Web service to be provided as input to at least another third-party Web 

As per claim 20. Rangasamy, Ron, Maheshwari and Chokkalingam disclose the computer-implemented system of claim 18. 
          Rangasamy further discloses wherein the one or more component steps each comprise: a service uniform resource locator (URL); (Rangasamy, par0156 teaches orchestrator 706 may invoke a port microservice, which includes multiple different URLs that are interfaces to different port applications that perform the port microservice).
one or more input parameters; (Rangasamy, par00100 teaches FIG. 9 shows how orchestration engine 407 can invoke a cloud service request parameter validation service of services 409 specifying cloud service parameters [input parameters] that were included in the initial request from API developer 402 invoking the cloud services endpoint (474F).
and one or more output parameters, wherein one or more of the input parameters of a second component step, of the one or more component steps, comprises one or more of the output parameters of a first component step, of the one or more component steps. (Rangasamy, par0100 teaches FIG. 9 shows how orchestration engine 407 can invoke a cloud service request parameter validation service of services 409 specifying cloud service parameters that were included in the initial request from API developer 402 invoking the cloud services endpoint (474F). Orchestration engine 407 receives a response from the cloud service request parameter validation service, e.g., indicating whether the cloud service request parameter(s) are valid (474G). Orchestration engine 407 can then invoke a cloud service query service (474H) and receive a response from cloud service query service, e.g., specifying specific cloud service information based on the cloud service request parameters (474I). Orchestration engine 407 can include the cloud service information in the response from the cloud exchange platform service to API gateway 403 (474J), and API gateway 403 in turn can provide the cloud service information to API developers 402 (474L).
           Rangasamy, Ron, Maheshwari and Chokkalingam  do not explicitly disclose wherein the one or more component steps comprise a first component step and a second component step, and wherein one or more of the input parameters of the second component step comprise one or more of the output parameters of the first component step.
          Rice however discloses wherein the one or more component steps comprise a first component step and a second component step, and (Rice, par0035 teaches input/output format metadata defines a specific set of input/output formats that can be used with a particular component type. Input/output format metadata may be used to ensure that data output from a first component [first component step] for input to a second component [second component step] is in a format that is compatible with the second component or to perform a conversion function when an incompatibility is detected).
wherein one or more of the input of the second component step, comprise one or more of the output of the first component step (Rice, par0028 teaches the connection of the output node of a first component to the input node of a second component may be used to indicate that one or more values output from the first component should be provided as an input to the second component).
parameters (Rice, par0047 teaches step 304 may further include parsing mashup definition file 222 to identify certain parameters that will be used to generate an executable version of each component. Such parameters may include, for example, an operation to be performed by a component, one or more values to be input to a component and one or more properties relating to how output is to be presented to a user by a component).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more component steps comprise a first component step and a second component step, and wherein one or more of the input parameters of the second component step comprise one or more of the output parameters of the first component step, as taught by Rice in the computer-implemented system of Rangasamy, Ron, Maheshwari and Chokkalingam, so web mashup allow content obtained from at least one third-party Web service to be provided as input to at least another third-party Web service or such that content obtained from two or more third-party Web services must be combined prior to further processing or presentation of results to a user, see Rice par0003.




Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Khanna (US20190306045A1) – Related art in the area of a method and system for performing intelligent orchestration within a hybrid cloud environment.
• Fateev et al. (US9170915B1) – Related art in the area of asynchronous processing of distributed programs using workflows that can be the orchestration of multiple actions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442